            Case 1:18-cr-00226-DKC Document 42 Filed 10/12/18 Page 1 of 1



                     Government's Exhibit List- Sentencing Hearing 10/12/2018
                       United States v. Chaudhry, Criminal No. DKC-18-0226

  Exhibits                                 Description                              Identified     Admitted
Exhibit 1       Defendant's Internationa l Trave l History                        OCT 1 I ZUin ~CT 1 Z 2018
                Summary Chart of Su rve illance, Court Act ivity and Treatment
Exhibit 2
                Activity July- October 2018                                        OCT 1 l 2018 OCT 1 Z 2018
Exhib it 3A-E   Photos of Defendant on August 29, 2018                              OCT 1 Z 201B OCT 1 2 201R
Exh ibit 3F     Video of Defendant on August 29, 20 18                          ( CT 1 l 2018    nrr 1 ? ?n1a
Exh ibit 3G     Surve illance Log for August 29, 2018                             OCT 1 Z 2018           nrr
                                                                                                      1 ? ?n1a
Exhibit 4A      Video of Defendant on September 25, 2018                          OCT 1 Z 2018           oc·r 7
                                                                                                      ·1 Yn'i'R
Exh ibit 4B     Video of Defendant on September 25, 2018                          OCT 1 2 2018 OCT 1 2 2018
Exh ibit 4C     Surve illance Log for September 25, 2018                       J rr_1 7 701R     ULf 1 Z Z018
Exh ibit SA     Video of Defendant on September 26, 2018                        -ocr z zu1u
                                                                                       1          UCT 1 Z 2018
Exh ibit SB     Surveillance Log for September 26, 2018                           OCT 1 Z 2018 OCT 1 l 2018
Exh ibit 6A     Vid eo of Defendant on Octobe r 2, 2018                            OCT 1 2 2018 OCT 1 Z 2018
Exh ibit 6B     Photo of Defendant on October 2, 2018                               OCT 1 Z ZOlE    OCT 1 ZZ~                     8
Exhi bit 6C     Surveillance Log for October 2, 2018                               UC I 1 l ZUlH OCT 1 l ZUin
Exhibit 7       Surveillance Log for October 3, 2018                                OCT 1 Z ZU1~ nrr 1 11n1~




                                                                                                       _,         0
                                                                                   OJ                  <:::!)     m e:
                                                                                   -<                  d!l        -i '




                                                                                   ~
                                                                                                                  :;::l:J V'
                                                                                                       0
                                                                                             rn        ('")       C? c
                                                                                             :;0       - 1        - -i zj;'i
                                                                                                                   ::J -'1-
                                                                                             ----'::              :,,;o  ;
                                                                                             !./)       N
                                                                                                                   -"(=}1'1
                                                                                             0
                                                                                              -n        -o         ::..: ---tO
                                                                                          o...,         :::;:.:       :;o ('"")
                                                                                    0     :;;\tJ-
                                                                                                         -..
                                                                                                                      _.(" C)
                                                                                    rf1
                                                                                    -o
                                                                                          fT'I C"1
                                                                                              rn                      .- c::
                                                                                                                      )>::;::J
                                                                                    c:                   C>           z ---t
                                                                                    -i
                                                                                    - (                               0
